DETAILED ACTION
Applicants’ arguments, filed 16 March 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Interpretation
Claim 1 recites an immunosuppressant and a corticosteroid. As best understood by the examiner, a corticosteroid is a type of immunosuppressant. However, for the purposes of examination under prior art, the examiner will examine claim 1 as if it requires a corticosteroid and an immunosuppressant that is a different compound than the corticosteroid, thereby requiring two separate ingredients.
As to claim 39, the term “rapalog” is understood to refer to a rapamycin analog. The scope of the term “rapalog” is understood to include rapamycin itself.
As to claim 56, the claim recites “instructions for use.” This is understood to be definite and is not rejected under 35 U.S.C. 101 or 112(b).  "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. See MPEP 2173.05(q). However, in this case, the term “instructions” would appear to imply a piece of paper with writing thereon, wherein the writing thereon instructs the user as to how to use the composition. The piece of paper is a composition of matter. The phrase “for use” is drawn to what is written on the 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 39, 42-50, 53, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2016/0067228 A1).
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant encapsulated in a nanocarrier, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. In one embodiment, the immunosuppressant 
As to claim 1, the claim also requires a corticosteroid. With regard to this, Kishimoto teaches the following, as of Kishimoto, page 10, paragraph 0121, reproduced in part below, with various portions of the text underlined by the examiner.

    PNG
    media_image1.png
    389
    398
    media_image1.png
    Greyscale

As to claim 1, the claim requires that the corticosteroid is not coupled to a nanocarrier. Kishimoto teaches the following in paragraph 0207, reproduced below with underlining by the examiner.

    PNG
    media_image2.png
    185
    399
    media_image2.png
    Greyscale

In the above-reproduced text, it appears that coupling of the nanoparticle to the immunosuppressant is optional. A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component. See MPEP 2123(I), second paragraph in section. MPEP 2144.04(V)(C), regarding making items separable, may also be relevant here.
As to claim 1, the compositions exemplified by Kishimoto appear to comprise only one immunosuppressant, whereas the claimed composition is understood to require two different immunosuppressants; namely, the corticosteroid and the other immunosuppressant. As such, Kishimoto is not anticipatory. Nevertheless, the skilled artisan would have been motivated to have combined the two different immunosuppressants of Kishimoto together. Combining prior art elements (e.g. rapamycin and a corticosteroid, which are both taught by Kishimoto) according to known methods to yield predictable results (suppression of an immune response against the viral vector of Kishimoto) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Similarly, it is prima facie obvious to combine two compositions (e.g. rapamycin and a corticosteroid”) each of which is taught by the prior art to be useful for the same purpose (suppressing the immune system upon administration of a viral transfer vector), 
As to claim 1, the claim requires that the immunosuppressant is a mTOR inhibitor. Kishimoto teaches rapamycin on pages 31 and 35. Rapamycin is understood to be a mTOR inhibitor, as of Kishimoto, paragraph 0121.
As to claims 2-3, Kishimoto teaches dexamethasone in paragraph 0121.
As to claims 39, Kishimoto teaches rapamycin in paragraph 0236, as well as other rapamycin analogs. Kishimoto clarifies that rapamycin is a mTOR inhibitor in this paragraph.
As to claim 42, the teachings of Kishimoto render obvious the viral transfer vector, immunosuppressant, and corticosteroid that is not coupled to the nanocarrier, as of the above rejection of claim 1. Kishimoto is drawn to establishing an anti-viral transfer vector attenuated response in a subject, as of at least paragraph 0004 of Kishimoto.
As to claim 43, Kishimoto teaches attenuating antibody response, T-cell response, and B-cell response in paragraph 0053. While Kishimoto does not specify IgG or IgM antibodies, the skilled artisan would have understood that B-cells make all types of antibodies, and as such, an attenuated B-cell response would have resulted in both an attenuated IgG and an attenuated IgM response.
As to claim 44, Kishimoto teaches administering repeat doses, as of paragraphs 0006-0007. Also see paragraph 0134 of Kishimoto, which is reproduced below.

[0134] “Repeat dose” or “repeat dosing” or the like means at least one additional dose or dosing that is administered to a subject subsequent to an earlier dose or dosing of the same material. For example, a repeated 

As such, Kishimoto teaches the required dose repetition.
As to claim 45, Kishimoto teaches administering at least one additional dose in the above-reproduced paragraph 0134. As such, the skilled artisan would have been motivated to have administered at least two additional doses based upon the teachings of this paragraph.
As to claim 46, the methods of Kishimoto appear to be useful to maintain gene expression of the delivered gene. See e.g. Kishimoto, paragraphs 0364-0365, reproduced in part below, with specific text underlined by the examiner.

    PNG
    media_image3.png
    388
    464
    media_image3.png
    Greyscale

As to claim 47, this is an independent claim reciting a method of escalating transgene expression by repeatedly, concomitantly, administering a composition. The composition administered is that of instant claim 1, and the teachings of Kishimoto are sufficient to render this composition prima facie obvious for the reasons set forth below. Kishimoto teaches escalating transgene expression in at least paragraphs 0016 and 0053. Kishimoto teaches repeated, concomitant administration in paragraphs 0006-0007.
As to claim 48, Kishimoto teaches two concomitant administrations in at least paragraphs 0329, 0334, and 0360.
As to claim 49, Kishimoto appears to have maintained green fluorescent protein exposure for two administrations in paragraph 0364.
As to claim 50, Kishimoto teaches dexamethasone in paragraph 0121.

As to claims 56-57, Kishimoto teaches a kit in paragraph 0132. Kishimoto teaches instructions in paragraph 0021, 0106, and 0123. The packaging taught by Kishimoto, paragraph 0123, also reads on the required kit.
Note Regarding Reference Date: The instant application ultimately claims benefit of provisional application 62/853,647, filed on 28 May 2019. Kishimoto was published on 10 March 2016. As such, Kishimoto is prior art under AIA  35 U.S.C. 102(a)(1). The exceptions under AIA  35 U.S.C. 102(b)(1)(A) or 102(b)(1)(B) would not appear to be applicable because Kishimoto was published over a year prior to the earliest effective filing date of the instant application.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 16 March 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s arguments, page 6, applicant argues that a rejection cannot be predicated on the mere identification in the reference of individual components of claimed limitations. Rather, particular findings must be made as to the reason the skilled artisan, with no knowledge of the claimed invention, would have selected these components for combination in the manner claimed. In support of this position, applicant has cited particular case law. As such, applicant appears to be arguing that, while the 
The examiner disagrees. Kishimoto identified both rapamycin and dexamethasone as immunosuppressants, as of Kishimoto, paragraph 0121. It would have been prima facie obvious for the skilled artisan to have combined two elements known for immunosuppression. Combining prior art elements (e.g. rapamycin and dexamethasone) according to known methods to yield predictable results (immunosuppression) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. In addition, it is prima facie obvious to combine two compositions (e.g. that of dexamethasone and that of rapamycin) each of which is taught by the prior art to be useful for the same purpose (immunosuppression), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06(I).
As such, contrary to applicant’s arguments, the applied rejection does explain why the skilled artisan would have selected the rapamycin and the dexamethasone of Kishimoto to have been combined in the claimed manner.
Applicant then argues that Kishimoto does not teach a corticosteroid that is uncoupled from the nanocarrier, as of applicant’s response, paragraph bridging pages 6-7 and page 7, first full paragraph. This is not persuasive. Kishimoto suggests that the nanocarrier can be coupled to the immunosuppressant in some embodiments, as of Kishimoto, paragraph 0207; see also the top of page 7 of the office action on 17 September 2021. As such, Kishimoto is understood to teach that coupling of the 
Applicant then argues that it is not clear how one of ordinary skill in the art would have expected a predictable result, as of applicant’s response, page 7, second full paragraph. In response, the skilled artisan would have expected that combining two different compounds known as immunosuppressants; namely, rapamycin and corticosteroid, which are both taught by Kishimoto, would have resulted in a combination of rapamycin and corticosteroid that would have also been expected to have acted as an immunosuppressant. As corticosteroids and rapamycin separately act as immunosuppressants, the skilled artisan would have expected that when combined together, the combination would have been capable of acting as an immunosuppressant with a reasonable expectation of success. See MPEP 2143, Exemplary Rationale A and MPEP 2144.06(I).
Applicant then argues that obviousness should not be found when one “merely throws metaphorical darts at a board filled with combinatorial prior art possibilities”, citing In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009).
In response, the examiner reviewed the cited case in the MPEP. This case is reviewed as of MPEP 2143(I)(E), Example 3, which states the following, reproduced in part below.

Example 3:
The Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex 
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not disclose either the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained.

In the instant case, there appear to be less differences between the prior art and claimed invention than in the cited Kubin case. This is because in the instant application, the prior art clearly teaches both rapamycin and dexamethasone, which are the same compounds used in the instantly claimed invention. In contrast, in the cited case, there appears to have been confusion regarding whether the recited nucleic acid molecule was taught by the prior art. As such, as the prior art is closer to the claimed invention in the instant case than in the cited case, and the applied obviousness rejection was affirmed by the court in the cited case, this would appear to support the position that the applied obviousness rejection is proper.
Applicant then argues that the examiner used hindsight reasoning, as of applicant’s response, page 7, second to last line. This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness 

Additional Cited Prior Art
As an additional relevant prior art reference, the examiner cites Lowenstein (Molecular Therapy, Vol. 12, No. 2, 2005, pages 185-186). Lowenstein teaches that the immune system can cause side effects during attempted administration of gene therapy, as of Lowenstein, page 185, second paragraph. Lowenstein suggests administration of immunosuppressive agents along with viral vectors in order to combat this problem, as of Lowenstein, page 185, second to last column.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15-17, 30-32, and 61-65 of copending Application No. 16/860,729 in view of Kishimoto (US 2016/0067228 A1).
The instant claims are drawn to a composition comprising a viral vector, a mTOR inhibitor attached to a nanocarrier, and a corticosteroid, as well as a method of using such a composition.
The copending claims are drawn to a method comprising administering a viral vector and an immunosuppressant, as of copending claim 1. The immunosuppressant may be rapamycin or a rapalog, and may be attached to a nanocarrier, as of copending claims 30-31.
The copending claims do not recite a corticosteroid.
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. Kishimoto teaches corticosteroids including dexamethasone as of paragraph 0121 of Kishimoto. Kishimoto teaches that the immunosuppressant may or may not be attached to a nanocarrier in paragraph 0207.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the corticosteroid of Kishimoto with the method of the copending claims. The copending claims are drawn to administration of a viral vector with an immunosuppressant. The copending claims recite rapamycin as an 
The examiner notes that the copending claims define a patient population that is narrower than the claimed patient population. Namely, the patient population of the copending claims is drawn to those with pre-existing immunity to the viral antigen of the viral vector. In contrast, there is no such limitation in the instant claims. Nevertheless, the subject matter of the combination of the copending claims with Kishimoto is within the scope of the instantly claimed invention, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 16 March 2022 prompted this new ground of rejection.


Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,958 in view of Kishimoto (US 2016/0067228 A1).
Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 17, 39-41, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,952 in view of Kishimoto (US 2016/0067228 A1).
Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, and 115-116 of copending Application No. 14/846,949 in view of Kishimoto (US 2016/0067228 A1).
The instant claims are drawn to a composition comprising a viral vector, a mTOR inhibitor attached to a nanocarrier, and a corticosteroid, as well as a method of using such a composition.
The copending claims are drawn to a method comprising administering a viral vector and an immunosuppressant, as of copending claim 1 of the ‘949 and ‘952 application and copending claim 7 of the ‘958 application. The immunosuppressant may be rapamycin or a rapalog, and may be attached to a nanocarrier, as of copending claims 116 of all of the ‘949, ‘952 and 958 applications.
The copending claims do not recite a corticosteroid.
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. 
It would have been prima facie obvious for one of ordinary skill in the art to have combined the corticosteroid of Kishimoto with the method of the copending claims. The copending claims are drawn to administration of a viral vector with an immunosuppressant. The copending claims recite rapamycin as an immunosuppressant. Kishimoto teaches that corticosteroids such as dexamethasone are immunosuppressants. The skilled artisan would have been motivated to have combined the corticosteroids of Kishimoto with the method of the copending claims in order to have predictably suppressed an immune reaction with a reasonable expectation of success. Combining the corticosteroid of Kishimoto and the rapamycin/rapalog of the copending claims is prima facie obvious because both are immunosuppressants.
The examiner notes that the copending claims define a patient population that is narrower than the claimed patient population. Namely, the patient population of the copending claims is drawn to those with or without pre-existing immunity to the viral antigen of the viral vector. In addition, there are various limitations in the copending claims regarding the purpose of the viral vector. In contrast, there is no such limitation in the instant claims. Nevertheless, the subject matter of the combination of the copending claims with Kishimoto is within the scope of the instantly claimed invention, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.


Claims 1-3, 39, 42-50, 53, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 15, 31, 38-41, 47, 55, 65-66, 68-69, 76, 90, and 95 of copending Application No. 16/100,040 in view of Kishimoto (US 2016/0067228 A1).
The instant claims are drawn to a composition comprising a viral vector, a mTOR inhibitor attached to a nanocarrier, and a corticosteroid, as well as a method of using such a composition.
The copending claims are drawn to a method comprising administering a viral vector and an immunosuppressant, as of copending claim 1. The immunosuppressant may be rapamycin or a rapalog, and may be attached to a nanocarrier, as of copending claims 95.
The copending claims do not recite a corticosteroid.
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. Kishimoto teaches corticosteroids including dexamethasone as of paragraph 0121 of Kishimoto. Kishimoto teaches that the immunosuppressant may or may not be attached to a nanocarrier in paragraph 0207.

The examiner notes that the copending claims define a patient population that is narrower than the claimed patient population. Namely, the patient population of the copending claims is drawn to those without pre-existing immunity to the viral antigen of the viral vector. In addition, there are various limitations in the copending claims regarding the dosing of the viral vector and the method for determining appropriate dosing, as of at least copending claim 31. In contrast, there is no such limitation in the instant claims. Nevertheless, the subject matter of the combination of the copending claims with Kishimoto is within the scope of the instantly claimed invention, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.



Conclusion
No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 16 March 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612